DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to the Applicant’s Amendment filed 12/9/2021, wherein Claims 1, 3, 8, 10, 13,and 14 are amended, Claims 16-24 are newly added, and no claims are canceled. Therefore, Claims 1-24 are currently pending.
The Applicant’s amendments to the drawings and specification have overcome each and every drawing objection previously set forth in the Non-Final mailed 6/11/2021 (hereinafter referred to as Non-Final). Therefore, each and every drawing objection previously set forth in the Non-Final is withdrawn at this time.
The Applicant’s amendments to the specification have overcome each and every specification objection previously set forth in the Non-Final. Therefore, each and every specification objection previously set forth in the Non-Final is withdrawn at this time.
The Applicant’s amendments to the claims have overcome each and every claim objection previously set forth in the Non-Final. Therefore, each and every claim objection previously set forth in the Non-Final is withdrawn at this time.
Response to Arguments
Applicant’s arguments, see pages 13-17, filed 12/9/2021, with respect to the rejection(s) of claim(s) 1-4 and 6 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new Bialecki et al. (US 2007/0038184), Gingras (US 3,270,743), and Rosenberg (US 7,699,810).
Applicant’s arguments, see pages 17-19, filed 12/9/2021, with respect to the rejection(s) of claim(s) 8-13 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bialecki et al. (US 2007/0038184), Gingras (US 3,270,743), and Rosenberg (US 7,699,810).
Applicant’s arguments, see pages 19-23, filed 12/9/2021, with respect to the rejection(s) of claim(s) 14 and 15 under 35 U.S.C. § 103 have been fully considered. The Applicant’s argument regarding Anderson et al. (US 9,259,535) not teaching that the casing’s body being singularly formed was not found to be persuasive. It is the Examiner’s opinion that Fig. 63 of Anderson does teach that the casing’s body being singularly formed with both the distal cavity and the proximal cavity. However, the Applicant’s further amendments to claim 14 of “wherein the solution is in direct contact with the interior surface of the casing wall and flowable out of from the distal cavity” is found to overcome the 103 rejection of Bialecki and Anderson made in the Non-Final. The Applicant’s arguments regarding claims 1 and 8, see pages 13-19, could be applicable to claim 14 as each claim includes the aforementioned limitation of “wherein the solution is in direct contact with the interior surface of the casing wall and flowably out from the distal cavity”. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bialecki et al. (US 2007/0038184), Gingras (US 3,270,743), and Rosenberg (US 7,699,810).
Applicant’s arguments, see page 23, filed 12/9/2021, with respect to the rejection(s) of claim(s) 5 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the Bialecki et al. (US 2007/0038184), Gingras (US 3,270,743), and Rosenberg (US 7,699,810), and Wanderer et al. (US4,693,708)
Applicant’s arguments, see pages 23, filed 12/9/2021, with respect to the rejection(s) of claim(s) 7 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bialecki et al. (US 2007/0038184), Gingras (US 3,270,743), and Rosenberg (US 7,699,810), and Shingle (US 7,032,632).
Specification
 The use of the term “Histoacryl®” (page 8, line 28 and page 24, line 3), which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Objections
Claims 8, 10, and 21 objected to because of the following informalities:  
Claim 8, lines 5-6 recites “a proximal cavity defined by the interior surface at the first opening having a needle and with a tip located therein” (bolded for emphasis). The Examiner suggests amending this to recite “a proximal cavity defined by the interior surface at the first having a needle tip located therein”. The Examiner suggests these amendments to improve the clarity of the claim language.
Claim 10, line 2 recites “the solution”. The Examiner suggests amending this to recite “the adhesive solution”. The Examiner suggests this to improve the claim language consistency between claim 8 and claim 10.
Claim 21, line 1 recites “wherein the adhesive”. The Examiner suggests amending this to recite “wherein the adhesive solution”. The Examiner suggests this to improve the claim language consistency between claim 8 and claim 21.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6, 8-9, 11-15, 18-19, 21, and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bialecki et al. (US 2007/0038184; hereinafter “Bialecki”) in view of Gingras (US 3,270,743) and Rosenberg (US 7,699,810).
With regards to claim 1, Bialecki discloses (Figs. 3A, 9) a needle assembly (200), comprising: 
a catheter hub (220), a catheter tube (226) extending distally from the catheter hub (see Fig. 3A where the catheter tube 226 extends distally from the catheter hub 220) and a needle hub (208) having a needle (52) having a needle tip (58) extending out a distal end of the catheter tube (see Fig. 3A where the needle tip 58 extends from the catheter tube 226); 
(370) positioned at least partly over the catheter hub and covering the catheter tube and the needle tip (see Fig. 9 where the protective cap 370 covers the catheter tube 226 and the needle tip 58), the protective cap comprising: 
a casing (see Examiner annotated Fig. 9 below, hereinafter Fig. A) having a casing wall (see Fig. A below) defining a body (see Fig. A below) and the casing wall comprising an exterior surface (see Fig. A below) and an interior surface (see Fig. A below); 
a first opening (see Fig. A below) at a proximal end (see Fig. A below) of the body, a proximal cavity (see Fig. A below) defined by the interior surface at the first opening having the needle tip and the catheter tube located therein (see needle tip 58 and catheter tube 226 located within the proximal cavity in Fig. A below). 

    PNG
    media_image1.png
    458
    1150
    media_image1.png
    Greyscale

Bialecki is silent with regards to the protective cap comprising a second opening of the body remote from the first opening, a distal cavity defined by the interior surface at the second opening, and a rim at the second opening; 
a lid removably attached at the second opening to seal in a solution inside the distal cavity; and 

Nonetheless, Gingras (Figs. 1-4) teaches the protective cap (15) comprising:
a casing (see Examiner annotated Fig. 4 below; hereinafter referred to as Fig. B) having a casing wall (see Fig. B below) defining a body (see Fig. B below) and the casing wall comprising an exterior surface (see Fig. B below) and an interior surface (see Fig. B below);
a first opening (See Fig. B below and Col. 2, lines 36-42 “The protective assembly 1 of the invention is formed of a generally cylindrical envelop 15, open at both ends”) at a proximal end (see Fig. B below) of the body, a proximal cavity (see Fig. B below) defined by the interior surface at the first opening (see Fig. B below), a second opening (See Fig. B below and Col. 2, lines 36-42 “The protective assembly 1 of the invention is formed of a generally cylindrical envelop 15, open at both ends”) of the body remote from the first opening (see Fig. B below which shows the first and second openings remote from each other), a distal cavity (see Fig. B below) defined by the interior surface at the second opening, and a rim (see Examiner annotated Fig. 2 below; hereinafter referred to as Fig. C) at the second opening; 
    PNG
    media_image2.png
    416
    1002
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    457
    655
    media_image3.png
    Greyscale

a lid (27, 29) removably attached at the second opening to seal in a solution (See Col. 2, lines 51-55 “such as cotton impregnated with an antiseptic liquid like ether alcohol”) inside the distal cavity.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the protective cap of the needle assembly of Bialecki with a teaching of Gingras such that the protective cap further comprises a second opening of the body remote from the first opening, a distal cavity defined by the interior surface at the second opening, and a rim at the second opening and a lid removably attached at the second opening to seal in a solution inside the distal cavity. One of ordinary skill in the art would have been motivated to make this modification, as Gingras teaches that every time an injection has to be made the physician has to go through several motions in order to sterilize the skin through which the injection is to be made. Therefore it would be beneficial to provide a hypodermic syringe which is complete by itself, that is, which includes the necessary antiseptic liquid and a wad of absorbent material (see Col. 1, lines 24-40 of Gingras).

Nonetheless, Rosenberg teaches (Fig. 2) a protective cap (112) comprising: 
a casing (see Examiner annotated Fig. 2 below; hereinafter referred to as Fig. D) having a casing wall (see Fig. D below) defining a body (see Fig. D below) and the casing wall comprising an exterior surface (see Fig. D below) and an interior surface (see Fig. D below);
a first opening (See Fig. D below) at a proximal end (see Fig. D below) of the body, a proximal cavity (see at 112 in Fig. 2) defined by the interior surface at the first opening having the needle tip (see to the left of 111 in Fig. 2) located therein (See Fig. 2, which shows the proximal cavity with the needle tip located therein); a second opening (See Fig. D and see Col. 4, lines 1-7; wherein the second opening is formed when the container 113 is cut) of the body remote from the first opening (see Fig. D below which shows the first and second openings remote from each other), a distal cavity (113) defined by the interior surface at the second opening, and a rim (see Fig. D) at the second opening; 

    PNG
    media_image4.png
    383
    888
    media_image4.png
    Greyscale

(see Col. 4 lines 1-7 “an elongated tip that may be cut and used to spread the glue”; wherein the elongated tip is the lid) removably attached at the second opening to seal in a solution inside the distal cavity (see Col. 4, lines 1-7 “The container 113 is filled with the glue 115 and ends with an elongated tip that may be cut and used to spread the glue”); and
wherein the solution (115) is in direct contact with the interior surface of the casing wall and flowable from out of the distal cavity following separation of the lid from the casing body (see Fig. 2 which shows the solution 115 in direct contact with the interior surface of the casing wall, Col. 4, lines 1-7 “The container 113 is filled with the glue 115 and ends with an elongated tip that may be cut and used to spread the glue”, and Abstract “The adhesive is applied in liquid form and flows along the implant and the skin”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the protective cap of the needle assembly of Bialecki and Gingras with a teaching of Rosenberg such that the solution is in direct contact with the interior surface of the casing wall and flowable out of the distal cavity following separation of the lid from the casing body. One of ordinary skill in the art would have been motivated to make this modification, as Rosenberg teaches that storing the solution in direct contact with the interior surface of the casing wall and flowable out of the distal cavity following separation of the lid from the casing body as a means for holding an infusion needle in place that are more efficient, comfortable, and easier to apply than those known in the art (see Col. 1, lines 29-49 of Rosenberg).
The needle assembly of Bialecki and Gingras modified in view of the teaching of Rosenberg will hereinafter be referred to as the needle assembly of Bialecki, Gingras, and Rosenberg.
With regards to claim 2, the needle assembly of Bialecki, Gingras, and Rosenberg teaches the claimed invention of claim 1, however, Bialecki is silent with regards to a barrier separates the proximal cavity from the distal cavity.
Nonetheless, the needle assembly of Bialecki, Gingras, and Rosenberg of claim 1 would teach a barrier separating the proximal cavity from the distal cavity (see rejection of claim 1 pages 5-10 above wherein the combination to create the needle assembly of Bialecki and Gingras would create a protective cap with a barrier separating the proximal cavity and the distal cavity analogous to the barrier (21) separating the proximal cavity (see Fig. B above) and distal cavity (see Fig. B above) of Gingras). Therefore, the needle assembly of Bialecki, Gingras, and Rosenberg teaches a barrier separating the proximal cavity from the distal cavity.
With regards to claim 4, the needle assembly of Bialecki, Gingras, and Rosenberg teaches the claimed invention of claim 1, however, Bialecki is silent with regards to the lid is a thin film comprising a sealing body and a tab projecting from the sealing body; said tab being sized and shaped to provide a gripping surface for a user to peel the lid from the protective cap prior to application of the solution.
Nonetheless, Gingras further teaches (Figs. 1-4) the lid (27, 29) is a thin film comprising a sealing body (27) and a tab (29) projecting from the sealing body (see Fig. 4 which shows the tab projecting from the sealing body 27 and see Col. 2, lines 55-63 “Finally, disc 27 of said removable cap means is provided with at least finger grip 29 which projects laterally away from cylindrical envelop 15 and which serves for peeling off the disc from the envelop”); said tab being sized and shaped to provide a gripping surface for a user to peel the lid from the protective cap prior to application of the solution (see Col. 2, lines 55-63 “Finally, disc 27 of said removable cap means is provided with at least finger grip 29 which projects laterally away from cylindrical envelop 15 and which serves for peeling off the disc from the envelop”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the lid of the needle assembly of Bialecki, Gingras, and Rosenberg with a further teaching of Gingras such that the lid is a thin film comprising a sealing body and a tab projecting from the sealing body; said tab being sized and shaped to provide a gripping surface. One of ordinary skill in the art would have been motivated to make this modification, as Gingras teaches that the tab/finger grip would facilitate peeling off the sealing body/disc (See Col. 2, lines 55-63 of Gingras).
With regards to claim 6, the needle assembly of Bialecki, Gingras, and Rosenberg teaches the claimed invention of claim 1, however, Bialecki is silent with regards to the lid comprising a cover removably attached to the rim at the second opening and a handle extending from an outside surface of the cover.
Nonetheless, Gingras further teaches (Figs. 1-4) that the lid (27, 29) comprises a cover (27) removably attached to the rim (see Figs. A and B above) at the second opening (see Figs. A and B above) and a handle (29) extending from an outside surface of the cover (see Col. 2, lines 55-63 “Finally, disc 27 of said removable cap means is provided with at least finger grip 29 which projects laterally away from cylindrical envelop 15 and which serves for peeling off the disc from the envelop”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the lid of the needle assembly of Bialecki, Gingras, and Rosenberg with a further teaching of Gingras such that the lid comprises a cover removably attached to the rim at the second opening and a handle extending from an outside surface of the 
With regards to claim 8, Bialecki discloses (Figs. 3a, 9) a protective cap (370) positioned with a needle device (200), the protective cap comprising: 
a casing (see Fig. A reiterated below) having a casing wall (see Fig. A reiterated below) defining a body (see Fig. A reiterated below) and the casing wall comprising an exterior surface (see Fig. A reiterated below) and an interior surface (see Fig. A reiterated below); 
a first opening (see Fig. A reiterated below) at a proximal end (see Fig. A reiterated below) of the body, a proximal cavity (see Fig. A reiterated below) defined by the interior surface at the first opening having a needle (52) and with a tip (58) located therein (see needle tip 58 and needle located within the proximal cavity in Fig. A reiterated below). 

    PNG
    media_image1.png
    458
    1150
    media_image1.png
    Greyscale

Bialecki is silent with regards to the protective cap comprising a second opening of the body remote from the first opening, a distal cavity defined by the interior surface at the second opening, and a rim at the second opening; 

wherein the adhesive solution is in direct contact with the interior surface of the casing wall and flowable out of the distal cavity following separation of the lid from the casing body.
Nonetheless, Gingras (Figs. 1-4) teaches the protective cap (15) comprising:
a casing (see Fig. B reiterated below) having a casing wall (see Fig. B reiterated below) defining a body (see Fig. B reiterated below) and the casing wall comprising an exterior surface (see Fig. B reiterated below) and an interior surface (see Fig. B reiterated below);
a first opening (See Fig. B reiterated below and Col. 2, lines 36-42 “The protective assembly 1 of the invention is formed of a generally cylindrical envelop 15, open at both ends”) at a proximal end (see Fig. B reiterated below) of the body, a proximal cavity (see Fig. B reiterated below) defined by the interior surface at the first opening having a needle (17) and with a tip located therein (See Fig. 4 which shows a needle tip therein), a second opening (See Fig. B reiterated  below and Col. 2, lines 36-42 “The protective assembly 1 of the invention is formed of a generally cylindrical envelop 15, open at both ends”) of the body remote from the first opening (see Fig. B reiterated below which shows the first and second openings remote from each other), a distal cavity (see Fig. B reiterated below) defined by the interior (see Fig. C reiterated below) at the second opening; 
    PNG
    media_image2.png
    416
    1002
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    457
    655
    media_image3.png
    Greyscale

a lid (27, 29) removably attached at the second opening to seal in and store a quantity of a solution (See Col. 2, lines 51-55 “such as cotton impregnated with an antiseptic liquid like ether alcohol”) inside the distal cavity.

The protective cap of Bialecki modified in view of the teaching of Gingras will hereinafter be referred to as the protective cap of Bialecki and Gingras. However, neither Bialecki nor Gingras teaches that the solution is an adhesive solution or that the adhesive solution is in direct contact with the interior surface of the casing wall and flowable out of the distal cavity following separation of the lid from the casing body.
Nonetheless, Rosenberg teaches that the solution is an adhesive solution and that the adhesive solution is in direct contact with the interior surface of the casing wall and flowable out of the distal cavity following separation of the lid from the casing body. Rosenberg teaches (see Fig. 2)
a protective cap (112) positioned with a needle device (see at 111 in Fig. 2), the protective cap comprising: 
(see Fig. D reiterated below) having a casing wall (see Fig. D below reiterated below) defining a body (see Fig. D below reiterated below) and the casing wall comprising an exterior surface (see Fig. D below reiterated below) and an interior surface (see Fig. D below reiterated below);
a first opening (See Fig. D below reiterated below) at a proximal end (see Fig. D below reiterated below) of the body, a proximal cavity (see at 112 in Fig. 2) defined by the interior surface at the first opening having a needle (111) and with a tip (see to the left of 111 in Fig. 2) located therein (See Fig. 2, which shows the proximal cavity with a needle with a tip located therein); a second opening (See Fig. D reiterated below and see Col. 4, lines 1-7; wherein the second opening is formed when the container 113 is cut) of the body remote from the first opening (see Fig. D reiterated below which shows the first and second openings remote from each other), a distal cavity (113) defined by the interior surface at the second opening, and a rim (see Fig. D reiterated below) at the second opening; 

    PNG
    media_image4.png
    383
    888
    media_image4.png
    Greyscale

a lid (see Col. 4 lines 1-7 “an elongated tip that may be cut and used to spread the glue” wherein the elongated tip is the lid) removably attached at the second opening to seal in and store a quantity of an adhesive solution inside the distal cavity (see Col. 4, lines 1-7 “The container 113 is filled with the glue 115 and ends with an elongated tip that may be cut and used to spread the glue”); and
wherein the adhesive solution (115) is in direct contact with the interior surface of the casing wall and flowable from out of the distal cavity following separation of the lid from the casing body (see Fig. 2 which shows the solution 115 in direct contact with the interior surface of the casing wall, Col. 4, lines 1-7 “The container 113 is filled with the glue 115 and ends with an elongated tip that may be cut and used to spread the glue”, and Abstract “The adhesive is applied in liquid form and flows along the implant and the skin”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the protective cap of Bialecki and Gingras with a teaching of Rosenberg such that the solution is an adhesive solution and such that the solution is in direct contact with the interior surface of the casing wall and flowable out of the distal cavity following separation of the lid from the casing body. One of ordinary skill in the art would have been motivated to make this modification, as Rosenberg teaches that storing the adhesive solution in direct contact with the interior surface of the casing wall and flowable out of the distal cavity following separation of the lid from the casing body as a means for holding an infusion needle in place that are more efficient, comfortable, and easier to apply than those known in the art (see Col. 1, lines 29-49 of Rosenberg).
The protective cap of Bialecki and Gingras modified in view of the teaching of Rosenberg will hereinafter be referred to as the protective cap of Bialecki, Gingras, and Rosenberg.
With regards to claim 9, the protective cap of Bialecki, Gingras, and Rosenberg teaches the claimed invention of claim 8; however, Bialecki is silent with regards to a barrier separating the proximal cavity from the distal cavity.
Nonetheless, the protective cap of Bialecki, Gingras, and Rosenberg of claim 8 would teach a barrier separating the proximal cavity from the distal cavity (see rejection of claim 8 pages 13-18 above wherein the combination to create the protective cap of Bialecki and Gingras would create a protective cap with a barrier separating the proximal cavity and the distal cavity analogous to the barrier (21) separating the proximal cavity (see Fig. B above) and distal cavity (see Fig. B above) of Gingras). Therefore the protective cap of Bialecki, Gingras, and Rosenberg teaches a barrier separating the proximal cavity from the distal cavity.
With regards to claim 11, the protective cap of Bialecki, Gingras, and Rosenberg teaches the claimed invention of claim 8, however, Bialecki is silent with regards to the lid is a thin film comprising a sealing body and a tab projecting from the sealing body; said tab being sized and shaped to provide a gripping surface for a user to peel the lid from the protective cap prior to application of the solution.
Nonetheless, Gingras further teaches (Figs. 1-4) the lid (27, 29) is a thin film comprising a sealing body (27) and a tab (29) projecting from the sealing body (see Fig. 4 which shows the tab projecting form the sealing body 27 and see Col. 2, lines 55-63 “Finally, disc 27 of said removable cap means is provided with at least finger grip 29 which projects laterally away from cylindrical envelop 15 and which serves for peeling off the disc from the envelop”); said tab being sized and shaped to provide a gripping surface for a user to peel the lid from the protective cap prior to application of the solution (see Col. 2, lines 55-63 “Finally, disc 27 of said removable cap means is provided with at least finger grip 29 which projects laterally away from cylindrical envelop 15 and which serves for peeling off the disc from the envelop”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the lid of the protective cap of Bialecki, Gingras, and Rosenberg with a further teaching of Gingras such that the lid is a thin film comprising a sealing body and a tab projecting from the sealing body; said tab being sized and shaped to provide a gripping surface. One of ordinary skill in the art would have been motivated to make this modification, as Gingras teaches that the tab/finger grip would facilitate peeling off the sealing body/disc (See Col. 2, lines 55-63 of Gingras).
With regards to claim 12, the protective cap of Bialecki, Gingras, and Rosenberg teaches the claimed invention of claim 8, however, Bialecki is silent with regards to the lid comprising a cover removably attached to the rim at the second opening and a handle extending from an outside surface of the cover.
Nonetheless, Gingras further teaches (Figs. 1-4) that the lid (27, 29) comprises a cover (27) removably attached to the rim (see Figs. A and B above) at the second opening (see Figs. A and B above) and a handle (29) extending from an outside surface of the cover (see Col. 2, lines 55-63 “Finally, disc 27 of said removable cap means is provided with at least finger grip 29 which projects laterally away from cylindrical envelop 15 and which serves for peeling off the disc from the envelop”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the lid of the protective cap of Bialecki, Gingras, and Rosenberg with a further teaching of Gingras such that the lid comprises a cover removably attached to the rim at the second opening and a handle extending from an outside surface of the 
With regards to claim 13, the protective cap of Bialecki, Gingras, and Rosenberg teaches the claimed invention of claim 8, however, Bialecki is silent with regards to the distal cavity comprises a wall structure defining a storage holder attached to the casing.
Nonetheless, Rosenberg further teaches (Fig. 2) that the distal cavity (see Fig. D reiterated below) comprises a wall structure (see walls of 113 and Col. 4, lines 1-7 “The container 113 is filled with the glue 115 and ends with an elongated tip that may be cut and used to spread the glue”) defining a storage holder (see the glue 115 being stored within the wall structure of 113) attached to the casing (see Fig. D reiterated below).

    PNG
    media_image4.png
    383
    888
    media_image4.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the distal cavity of the protective cap of Bialecki, Gingras, and Rosenberg with a further teaching of Rosenberg such that the distal cavity comprises a wall structure defining a storage holder attached to the casing. One of ordinary skill in the art would have been motivated to make this modification, as Rosenberg teaches that that 
With regards to claim 14, Bialecki discloses (Figs. 3a, 9) a method of manufacturing a needle assembly (200), comprising: 
forming a catheter hub (220) and attaching a catheter tube (226) having a distal opening to the catheter hub (see Fig. 3A where the catheter tube 226 extends distally from the catheter hub 220); 
coupling a needle hub (208) having a needle (52) having a needle tip (58) to the catheter hub so that the needle tip extends out a distal end of the catheter tube (see Fig. 3A where the needle tip 58 extends from the catheter tube 226); 
placing a protective cap (370) at least partly over the catheter hub and covering the catheter tube and the needle tip (see Fig. 9 where the protective cap 370  at least partly over the catheter hub 220 and covering the catheter tube 226 and the needle tip 58), the protective cap comprising: 
a casing (see Fig. A reiterated below) having a casing wall (see Fig. A reiterated below) defining a body (see Fig. A reiterated below) and the casing wall comprising an exterior surface (see Fig. A reiterated below) and an interior surface (see Fig. A reiterated below);
a first opening (see Fig. A reiterated below) at a proximal end (see Fig. A reiterated below) of the body, a proximal cavity (see Fig. A reiterated below) defined by the interior surface at the first opening having the needle tip and the catheter tube located therein (see needle tip 58 and catheter tube 226 located within the proximal cavity in Fig. reiterated A below). 

    PNG
    media_image1.png
    458
    1150
    media_image1.png
    Greyscale

However, Bialecki is silent with regards to the protective cap comprising:
a second opening of the body remote from the first opening and separated by a barrier, a distal cavity defined by the interior surface at the second opening, wherein the body is singularly formed with both the distal cavity and the proximal cavity, and a rim at the second opening; and 
a lid removably attached at the second opening to seal in a solution inside the distal cavity; and 
wherein the solution is in direct contact with the interior surface of the casing wall and flowable out of from the distal cavity following separation of the lid from the casing body.
Nonetheless, Gingras (Figs. 1-4) teaches the protective cap (15) comprising:
a casing (see reiterated Fig. B) having a casing wall (see Fig. B reiterated below) defining a body (see Fig. B reiterated below) and the casing wall comprising an exterior surface (see Fig. B reiterated below) and an interior surface (see Fig. B reiterated below);
a first opening (See Fig. B reiterated below and Col. 2, lines 36-42 “The protective assembly 1 of the invention is formed of a generally cylindrical envelop 15, open at both ends”) at a proximal end (see Fig. B reiterated below) of the body, a proximal cavity (see Fig. B reiterated below) defined by the interior surface at the first opening (see Fig. B reiterated below), a second opening (See Fig. B reiterated below and Col. 2, lines 36-42 “The protective assembly 1 of the invention is formed of a generally cylindrical envelop 15, open at both ends”) of the body remote from the first opening (see Fig. B reiterated below which shows the first and second openings remote from each other) and separated by a barrier (21; see Fig. 5 which shows the barrier 21 separating the distal and proximal cavities), a distal cavity (see Fig. B reiterated below) defined by the interior surface at the second opening, wherein the body is singularly formed with both a distal and proximal cavity (See Fig. 5 which shows the body being singularly formed with both a distal and proximal cavity) and a rim (see Fig. C reiterated below) at the second opening; 
    PNG
    media_image2.png
    416
    1002
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    457
    655
    media_image3.png
    Greyscale

a lid (27, 29) removably attached at the second opening to seal in a solution (See Col. 2, lines 51-55 “such as cotton impregnated with an antiseptic liquid like ether alcohol”) inside the distal cavity.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the protective cap of the method of manufacturing of Bialecki with a teaching of Gingras such that the protective cap further comprises a second opening of the body remote from the first opening and separated by a barrier, a distal cavity defined by the interior surface at the second opening, wherein the body is singularly formed with both the distal cavity and the proximal cavity, and a rim at the second opening; and a lid removably attached at the second opening to seal in a solution inside the distal cavity. One of ordinary skill in the art would have been motivated to make this modification, as Gingras teaches 
The method of manufacturing of Bialecki modified in view of Gingras will hereinafter be referred to as the method of Bialecki and Gingras. However, neither Bialecki nor Gingras teaches that the solution is in direct contact with the interior surface of the casing wall and flowable out of the distal cavity following separation of the lid from the casing body. 
Nonetheless, Rosenberg teaches (Fig. 2) a protective cap (112) comprising: 
a casing (see Fig. D reiterated below) having a casing wall (see Fig. D reiterated below) defining a body (see Fig. D reiterated below) and the casing wall comprising an exterior surface (see Fig. D reiterated below) and an interior surface (see Fig. D reiterated below);
a first opening (See Fig. D reiterated below) at a proximal end (see Fig. D reiterated below) of the body, a proximal cavity (see at 112 in Fig. 2) defined by the interior surface at the first opening having the needle tip (see to the left of 111 in Fig. 2) located therein (See Fig. 2, which shows the proximal cavity with the needle tip located therein); a second opening (See Fig. D reiterated below and see Col. 4, lines 1-7; wherein the second opening is formed when the container 113 is cut) of the body remote from the first opening (see Fig. D reiterated below which shows the first and second openings remote from each other) and separated by a barrier (see Fig. 2, which shows a barrier separating the distal and proximal cavities), a distal cavity (113) defined by the interior surface at the second opening, wherein the body is singularly formed with both the distal cavity and the proximal cavity (see Fig. 2, which shows the body singularly formed with both the distal cavity and the proximal cavity); and a rim (see Fig. D reiterated below) at the second opening; 

    PNG
    media_image4.png
    383
    888
    media_image4.png
    Greyscale

a lid (see Col. 4 lines 1-7 “an elongated tip that may be cut and used to spread the glue”) removably attached at the second opening to seal in a solution inside the distal cavity (see Col. 4, lines 1-7 “The container 113 is filled with the glue 115 and ends with an elongated tip that may be cut and used to spread the glue”); and
wherein the solution (115) is in direct contact with the interior surface of the casing wall and flowable from out of the distal cavity following separation of the lid from the casing body (see Fig. 2 which shows the solution 115 in direct contact with the interior surface of the casing wall, Col. 4, lines 1-7 “The container 113 is filled with the glue 115 and ends with an elongated tip that may be cut and used to spread the glue”, and Abstract “The adhesive is applied in liquid form and flows along the implant and the skin”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the protective cap of the method of Bialecki and Gingras with a teaching of Rosenberg such that the solution is in direct contact with the interior surface of the casing wall and flowable out of the distal cavity following separation of the lid from the 
The method of Bialecki and Gingras modified in view of the teaching of Rosenberg will hereinafter be referred to as the method of Bialecki, Gingras, and Rosenberg.
With regards to claim 15, the method of Bialecki, Gingras, and Rosenberg teaches the claimed invention of claim 14, and Bialecki further teaches (see Figs. 6a-6c) a needle guard (202) located about the needle (see Figs. 6a-6c where the needle guard 202 is located around the needle 52) to cover the needle tip in a used position (see Fig. 6c where the needle guard covers the needle tip).
With regards to claim 18, the needle assembly of Bialecki, Gingras, and Rosenberg teaches the claimed invention of claim 1, however, Bialecki is silent with regards to the solution is a topical skin adhesive.
Nonetheless, Rosenberg further teaches (Fig. 2) that the solution (115) is a topical skin adhesive (see Col. 3, lines 28-32 “2-isobutyl cyanoacrylate is available on the market under the trade name Histoacryl™…deposit the glue at its action site” and Col. 4, lines 1-7 “The container 113 is filled with the glue 115 and ends with an elongated tip that may be cut and used to spread the glue”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the solution of the needle assembly of Bialecki, Gingras, 
With regards to claim 19, the needle assembly of Bialecki, Gingras, and Rosenberg teaches the claimed invention of claim 18, and the needle assembly of Bialecki, Gingras, and Rosenberg further teaches that the topical skin adhesive is a HISTOACRYL® adhesive (see rejection of claim 18 above).
With regards to claim 21, the protective cap of Bialecki, Gingras, and Rosenberg teaches the claimed invention of claim 8, however, Bialecki is silent with regards to the solution is a topical skin adhesive.
Nonetheless, Rosenberg further teaches (Fig. 2) that the solution (115) is a topical skin adhesive (see Col. 3, lines 28-32 “2-isobutyl cyanoacrylate is available on the market under the trade name Histoacryl™…deposit the glue at its action site” and Col. 4, lines 1-7 “The container 113 is filled with the glue 115 and ends with an elongated tip that may be cut and used to spread the glue”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the solution of the protective cap of Bialecki, Gingras, and Rosenberg with a further teaching of Rosenberg such that the solution is a topical skin adhesive. One of ordinary skill in the art would have been motivated to make this modification, as Rosenberg teaches that Histoacryl™ as an example glue that may be used as a means for 
With regards to claim 23, the method of Bialecki, Gingras, and Rosenberg teaches the claimed invention of claim 14, however, Bialecki is silent with regards to the solution is a topical skin adhesive.
Nonetheless, Rosenberg further teaches (Fig. 2) that the solution (115) is a topical skin adhesive (see Col. 3, lines 28-32 “2-isobutyl cyanoacrylate is available on the market under the trade name Histoacryl™…deposit the glue at its action site” and Col. 4, lines 1-7 “The container 113 is filled with the glue 115 and ends with an elongated tip that may be cut and used to spread the glue”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the solution of the method of Bialecki, Gingras, and Rosenberg with a further teaching of Rosenberg such that the solution is a topical skin adhesive. One of ordinary skill in the art would have been motivated to make this modification, as Rosenberg teaches that Histoacryl™ as an example glue that may be used as a means for holding an infusion needle in place which is more efficient, comfortable, and easier to apply than those known in the art (see Col. 1, lines 29-49 of Rosenberg).
With regards to claim 24,.
Claims 3 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bialecki, Gingras, and Rosenberg as applied to claims 1 and 8 above, and further in view of Gotler (US 8,091,746).
With regards to claim 3, the needle assembly of Bialecki, Gingras, and Rosenberg teaches the claimed invention of claim 1, however, Bialecki is silent with regards to a spout projects radially outwardly at the distal cavity to facilitate application of the solution to a patient.
Nonetheless, Gotler teaches (Figs. 4 and 8) a spout (130) projects radially outwardly (see Fig. 4 which shows the spout 130 projecting radially outward) at the distal cavity (see Examiner annotated Fig. 8 below, hereinafter referred to as Fig. E) to facilitate application of the solution to a patient (see Col. 4, lines 1-24 “The channels 130 run to the top flange 102 for smoother pouring…the metered flow of liquid entering the insert 104 will flow along the channels 130…the channels 130 become gradually deeper toward the neck of the insert 104 to define the pouring spouts 132 on the top flange 102. This achieves a smooth closely-controlled flow, especially suitable for dispensing medicines”).

    PNG
    media_image5.png
    392
    461
    media_image5.png
    Greyscale


With regards to claim 10, the protective cap of Bialecki, Gingras, and Rosenberg teaches the claimed invention of claim 8, however, Bialecki is silent with regards to a spout projects radially outwardly at the distal cavity to facilitate application of the solution to a patient.
Nonetheless, Gotler teaches (Figs. 4 and 8) a spout (130) projects radially outwardly (see Fig. 4 which shows the spout 130 projecting radially outward) at the distal cavity (see Fig. E above) to facilitate application of the solution to a patient (see Col. 4, lines 1-24 “The channels 130 run to the top flange 102 for smoother pouring…the metered flow of liquid entering the insert 104 will flow along the channels 130…the channels 130 become gradually deeper toward the neck of the insert 104 to define the pouring spouts 132 on the top flange 102. This achieves a smooth closely-controlled flow, especially suitable for dispensing medicines”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the protective cap of Bialecki, Gingras, and Rosenberg with a teaching of Gotler such that a spout projects radially outwardly at the distal cavity to facilitate application of the solution to a patient. One of ordinary skill in the art would have been motivated to make this modification, as Gotler teaches that these spouts/channel configurations .
Claims 5, 20, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bialecki, Gingras, and Rosenberg as applied to claims 4, 6, and 12 respectively, above, respectively, and further in view of Wanderer et al. (US4,693,708; hereinafter “Wanderer”).
With regards to claim 5, the needle assembly of Bialecki, Gingras, and Rosenberg teaches the claimed invention of claim 4, however, none of Bialecki, Gingras, nor Rosenberg teaches that the tab has a rough texture on opposite surfaces of the tab.
Nonetheless, Wanderer teaches a tab (Fig. 11, #21) that has a rough texture on opposite surfaces of the tab (See Fig. 7 and Fig. 11 which shows the tab having rough texture near reference numeral indicia #22).
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the tab of the needle assembly of Bialecki, Gingras, and Rosenberg with a teaching of Wanderer such that the tab has a rough texture on opposite surfaces of the tab. Wanderer shows that a tab having a rough texture on opposite surfaces of the tab is an equivalent structure known in the art. Therefore, because these two pull tabs were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to modify the pull tab of the needle assembly of Bialecki, Gingras, and Rosenberg such that it comprises a rough texture on opposite surfaces of the tab as taught by Wanderer (MPEP 2144).
With regards to claim 20, the needle assembly of Bialecki, Gingras, and Rosenberg teaches the claimed invention of claim 6, however, none of Bialecki, Gingras, nor Rosenberg teaches that the handle comprises a gripping surface having a rough texture to facilitate gripping.
Nonetheless, Wanderer teaches a handle (Fig. 11, #21) comprises a gripping surface having a rough texture to facilitate gripping (See Fig. 7 and Fig. 11 which shows the handle comprising a rough texture to facilitate gripping near reference numeral indicia #22).
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the handle of the lid of the needle assembly of Bialecki, Gingras, and Rosenberg with a teaching of Wanderer such that the handle comprises a gripping surface having a rough texture to facilitate gripping. Wanderer shows that a handle comprising a gripping surface having a rough texture to facilitate gripping is an equivalent structure known in the art. Therefore, because these two handles were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to modify the handle of the lid of the needle assembly of Bialecki, Gingras, and Rosenberg such that it comprises a gripping surface having a rough texture to facilitate gripping.as taught by Wanderer (MPEP 2144).
With regards to claim 22, the protective cap of Bialecki, Gingras, and Rosenberg teaches the claimed invention of claim 12, however, none of Bialecki, Gingras, nor Rosenberg teaches that the handle comprises a gripping surface having a rough texture to facilitate gripping.
Nonetheless, Wanderer teaches a handle (Fig. 11, #21) comprises a gripping surface having a rough texture to facilitate gripping (See Fig. 7 and Fig. 11 which shows the handle comprising a rough texture to facilitate gripping near reference numeral indicia #22).
.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bialecki, Gingras, and Rosenberg as applied to claim 1 above, and further in view of Shingle (US 7,032,632).
With regards to claim 7, the needle assembly of Bialecki, Gingras, and Rosenberg teaches the claimed invention of claim 1, however, neither Bialecki, Gingras, nor Rosenberg teaches a base of the lid is scallop shaped to enable scooping of the solution out from the distal cavity.
Nonetheless, Shingle teaches a base (Fig. 2, #36) of a lid (Fig. 2, #14) that is scallop shaped (See Fig. 2 which shows #36 as a scallop shape) to enable scooping of a solution out of a distal cavity (The shape of the base of the lip would enable scooping of a solution from a cavity).
.
 Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bialecki, Gingras, and Rosenberg as applied to claim 1 above, and further in view of Nguyen (US 2017/0157332).
With regards to claim 16, the needle assembly of Bialecki, Gingras, and Rosenberg teaches the claimed invention of claim 1, however, none of Bialecki, Gingras, nor Rosenberg teaches that the body comprises one or more viewing slots at a distal section.
Nonetheless, Nguyen teaches (Figs. 1-2) that the body (32) comprises one or more viewing slots (112, 114) at a distal section (See Fig. 1 which shows the viewing slots 112, 114 being at a distal section).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the body of the protective cap of the needle assembly of 
The needle assembly of Bialecki, Gingras, and Rosenberg modified in view of Nguyen will hereinafter be referred to as the needle assembly of Bialecki, Gingras, Rosenberg, and Nguyen.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bialecki, Gingras, Rosenberg, and Nguyen as applied to claim 16 above, and further in view of Gotler (US 8,091,746).
With regards to claim 17, the needle assembly of Bialecki, Gingras, and Rosenberg teaches the claimed invention of claim 16, however, Bialecki is silent with regards to a plurality of pouring spouts at the second opening.
Nonetheless, Gotler teaches (Figs. 4 and 8) a plurality of pouring spouts (130; see Col. 4, lines 1-24 “The channels 130 run to the top flange 102 for smoother pouring…the metered flow of liquid entering the insert 104 will flow along the channels 130…the channels 130 become gradually deeper toward the neck of the insert 104 to define the pouring spouts 132 on the top flange 102. This achieves a smooth closely-controlled flow, especially suitable for dispensing medicines”) at the second opening (see at 108 in Fig. 4).
.
Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F ALLEN whose telephone number is (571)272-6232. The examiner can normally be reached Monday-Friday 7:30 AM - 4:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F ALLEN/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783